Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed October 21st, 2021. In the Response, submitted April 18th, 2022, claims 1, 7, 9, and 13 were amended, claims 8 and 17 were canceled, and no new matter was added. Therefore, claims 1-7, 9-16, and 18-20 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on April 18th, 2022, have been fully considered and each argument will be respectfully addressed in the following final office action.

Response to 35 U.S.C. § 102 and 103 Remarks
	Applicant’s remarks filed on pages 15-18 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 27 of this final office action. 

	On page 15 of the Response, the Applicant submits that the prior art of record, namely Barts, does not teach or suggest each of the limitations recited in amended independent claims 1 and 13. In view of the amendments to the independent claims, the Examiner has set forth an amended § 103 rejection for independent claims 1 and 13 that may be found starting on page 27 herein.
	On pages 16-17 of the Response, the Applicant submits that the prior art of record, namely Balva, Vaideeswaran, Stentz, and Schulz, do not cure the deficiencies of Barts with regard to the amended independent claims 1 and 13. The Applicant argues the following:
	“The Office asserted that Balva discloses "determining the objective function further includes determining a service level greater than the minimum service level comprising a number of shipments delivered to the destination station before a committed delivery time using the selected ones of the scheduled paths and the alternate path" with "a transportation service . . . [that] tak[es] into account metrics such as ... on-time delivery ..., and the ability to service confirmed trips." Office Action, pp. 36-37. But, "on-time delivery" does not constitute "a service level greater than the minimum service level comprising a number of shipments delivered to the destination station before a committed delivery time," as recited in claim 1. On-time delivery also does not automatically convey a requirement to review the service level of deliveries completed before a committed delivery time. Accordingly, Balva does not disclose or suggest calculating the service level of each delivery and comparing it to a minimum service level. 
	Further, "the ability to service confirmed trips" does not constitute a "number of shipments delivered to the destination," as recited in claim 1. A commitment to service is not the same as a count of actual shipment deliveries. Accordingly, Barts in view Balva does not disclose or suggest the above recited claim elements of amended claim 1.” 
	The Examiner respectfully disagrees that Balva does not teach the features for “determining the objective function further includes determining a service level greater than the minimum service level comprising a number of shipments delivered to the destination station before a committed delivery time using the selected ones of the scheduled paths and the alternate path". As discussed on page 35 herein, Balva teaches a system configured to plan optimized routes for servicing cargo delivery requests from an origin to destination utilizing an objective function that considers various metrics including operational efficiency, ability to service a confirmed number of trips, and on-time delivery (see Abstract and ¶ [0015]). By taking into account these metrics, the system’s optimization process can provide quality scores for each proposed routing solution, improve a result of the objective function such as to minimize or maximize the score for the for a set of route options in accordance with the objective function metrics (as indicated above), and provide at least a minimum level of satisfactory service (¶ [0015], ¶ [0022], ¶ [0028], ¶ [0029]). Further, the system may further modify existing routes and considers whether the modified route will impact the quality of service (QoS) score for the route, such as determining that an arrival time would exceed the latest committed arrival time (¶ [0034]); equivalent to wherein determining the objective function includes determining a service level greater than a minimum service level comprising a number of shipments delivered to the destination station before a committed delivery time using the selected one of the scheduled paths and alternate path.
	In view of the amendments to the independent claims, the Examiner has set forth an amended § 103 rejection for independent claims 1-7, 9-16, and 18-20 that may be found starting on page 27 herein.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 18-25 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 11 of this final office action. 

	On pages 18-20, the Applicant argues “The Office alleged that the claims are directed to a “organizing human activity” […] the Office further asserted that the claim limitations relate to “mental work””; “Amended claim 1, which is also representative of claim 13, described a specific set of elements, including […]”; “These elements do not comport with the Office’s characterization of the claims as merely “mental work” […] Rather, the claims recite a specific method of generating an “optimized line haul network: based on the “objective function and the at least one constraint” and “dispatching the at least one equipment unit for transporting the shipments… based on the optimized line haul network”.
	The Examiner respectfully disagrees that amended independent claims 1 and 13 do not recite an abstract idea directed towards a mental process. A human using mental steps would be capable of performing the features for “receiving information associated with a configuration of a baseline line haul network”, “receiving at least one constraint associated with modifying the baseline network”, “determining an alternate path different from the scheduled path”, “determining an objective function associated with transporting shipments”, and ”generating an optimized line haul network based on the determined objective function and the at least one constraint”. In particular, these limitations and elements recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)) and “the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (see MPEP 2106.04 (a)(2)(III)(B)).
	On page 20 of the Response, the Applicant submits “Second, the claims do not recite certain methods of organizing human activity”; “It should be noted that determining an objective function and generating an optimized line haul network are not related to any of the enumerated sub-groupings of organizing human activity”; “It should also be noted that dispatch of equipment for transporting shipments on a network optimized in real-time based on optimization function and constraints requirements is not related to any of the enumerated sub-groupings o organizing human activity”. 
	The Examiner respectfully disagrees that the amended independent claims 1 and 13 do not recite an abstract idea directed towards certain methods of organizing human activity. The features directed towards “a plurality of shipments for delivery to a destination station from an origin stations”, “determining an alternate path different from scheduled paths”, “determining an objective function associated with transporting the shipments from the origin station to the destination station”, “generating an optimized line haul network based on the determined objective function and the at least one constraint”, and “dispatching the at least one equipment unit for transporting the shipments from the origin station to the destination station based on the optimized line haul network” are found to recite concepts of commercial interactions  (see MPEP 2106.04(a)(2)(II)). As a whole, independent claims 1 and 13 are directed towards optimizing a line haul network based on received information and dispatching equipment for transporting shipments based on the optimized line haul network. Further, as disclosed by the Applicant in the Specification, “efficiency gains are quantified in terms of reduction in linehaul operating costs from the existing operating costs […] One of the non-quantifiable efficiency gains is higher customer satisfactions, which results from providing customers with better service” (¶ [0092]). Therefore, the features provided in independent claims 1 and 13, as a whole, are directly related to providing optimized delivery/transportation services to customers, which is analogous to a commercial interaction in the form of sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 

	On page 21 of the Response, the Applicant submits “the claimed system and method improve the technical field of automated and real-time optimization of line haul networks to dispatch equipment units to transport shipments”; “amended claim 1 recites a tangible action (e.g., dispatching equipment units) in addition to any alleged abstract idea. Such a tangible action will aid in optimizing costs and time while meeting the provided constraints to update the paths in a line haul network”; “such elements integrate the alleged abstract idea into a practical application of determining “an alternate path” and an “objective function” to generate an “optimized line haul network based on the objective function and the[…] constraint” and “dispatching the at least one equipment units for transporting the shipments” on the optimized line haul network”. 

	The Examiner respectfully disagrees that the amended independent claims 1 and 13 recite an additional element that integrates the judicial exception into a practical application. As discussed above, the claimed features directed towards ”generating an optimized line haul network based on the determined objective function and the at least one constraint” and “dispatching the at least one equipment unit for transporting the shipments from the origin station to the destination station based on the optimized line haul network” are considered to be a part of the abstract idea and, thus, cannot be considered an additional element that integrates the abstract idea into a practical application. Although the Applicant submits that the claimed system and method improve a technical field of automated and real-time optimization of line haul network to dispatch equipment units to transport shipments, the claimed features are not considered to reflect an improvement to a technical field. The claimed features directed towards optimizing a line haul network which result in optimized times and costs for transporting shipments are considered to be, at best, an improvement to the abstract idea itself (optimizing a line haul network and dispatching equipment units to perform deliveries). The Examiner notes that “it is important to keep in mind that an improvement in the abstract idea itself […] is not an improvement in technology” (See MPEP 2106.05(a)(II)) and “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more […]  (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information)” (MPEP 2106.05 (f)). 

	Moreover, the storage medium storing instruction and processor configured to executed the stored instructions to perform the claimed operations are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the equipment units configured to deliver shipments are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). Further, transmitting/receiving data over a network (receiving information, receiving at least one constraint) is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). The Examiner further notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (MPEP 2106.04(d)(I)).

	On pages 22-25 of the Response, the Applicant argues “the Office cannot provide a reasoned explanation or evidence showing that Applicant’s claims do not recite elements that amount to significantly more than the alleged abstract idea”; “this is because the claims contain several elements that are significantly more than an abstract idea”; Applicant submits that the Office did not provide a reasoned explanation or evidence showing that Applicant’s claims do not recite elements that amount to significantly more than the alleged abstract idea”; “The above recited claimed elements represent “significantly more” because they are a practical implementation of any alleged abstract idea”; “the Office grouped nearly all of the elements of Claim 1 as being part of an “abstract idea […] The office’s Step 2B analysis follows the incorrect identification of these elements as part of the abstract idea, tainting the entire Step 2B analysis”.
 
	The Examiner respectfully disagrees that the amended independent claims 1 and 13 recite additional elements that amount to significantly more than the abstract idea. As discussed above, the features of claim 1 directed towards “receiving information associated with a configuration of a baseline line haul network”, “receiving at least one constraint associated with modifying the baseline network”, “determining an alternate path different from the scheduled path”, “determining an objective function associated with transporting shipments”, ”generating an optimized line haul network based on the determined objective function and the at least one constraint”, and “dispatching the at least one equipment unit for transporting the shipments from the origin station to the destination station based on the optimized line haul network” are considered to be a part of the abstract idea. Further, the additional elements that have been identified include the storage medium storing instruction, processor configured to executed the stored instructions to perform the claimed operations, equipment units configured to deliver shipments, and features for transmitting data over a network (receiving information, receiving at least one constraint). The storage medium storing instruction and processor configured to executed the stored instructions to perform the claimed operations are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the equipment units configured to deliver shipments are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). The Examiner further notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.

	On pages 23-24 of the Response, the Applicant submits “The office cited portions of the MPEP to claim the additional elements of the claimed invention recite “well-understood, routine, and conventional functions […] The Office failed to explain how the cited portions of the MPEP indicate that the elements are “widely prevalent or in common use” in the industry […] The Office stated that “receiving or transmitting date over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions and thus has indicated which elements are in common use. Office Action, p.15”. 

	The Examiner notes that on page 15 of the Non-Final Office Action, mailed 10/21/2021, it is stated that “the courts have recognized that receiving or transmitting data over a network […] are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d)(II))”. As indicated in the cited portion of the MPEP 2106.05(d)(II)), “Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields […] i. Receiving or transmitting data over a network […] iii. Electronic recordkeeping […] iv. Storing and retrieving information in memory”. Thus, the Examiner has appropriately indicated that the features for transmitting data over a network are well-understood, routine, and conventional activities as recognized by the courts. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-7 and 9-12 are directed to a system (i.e. a machine) and claims 13-16 and 18-20 are directed to a method (i.e. a process). Thus, each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-7, 9-16, and 18-20 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part: 
A shipment delivery system, including: a plurality of shipments for delivery to a destination station from an origin station;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Receiving information associated with a configuration of a baseline line haul network for transporting the shipments between the origin station and the destination station, the information including a plurality of scheduled paths between the origin station and the destination station. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Receiving at least one constraint associated with modifying the baseline line haul network; wherein the at least one constraint includes one of: a maximum number of ad hoc paths allowable in one or more alternate paths, a minimum number of schedules paths must be included in the one or more alternate paths, a target cost of operating the optimized line haul network, or a target utilization level for the optimized line haul network.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Determining an alternate path different from the scheduled paths from among the one or more alternate paths, the alternate path including an adhoc route between the origin station and the destination station;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Determining an objective function associated with transporting the shipments from the origin station to the destination station using selected ones of the scheduled paths and the alternate path, and at least one equipment unit from the plurality of equipment units;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Wherein determining the objective function further includes determining a service level greater than a minimum service level comprising a number of shipments delivered to the destinations station before a committed delivery time using the selected one of the scheduled paths and the alternate path;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Generating an optimized line haul network based on the determined objective function and the at least one constraint;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Dispatching the at least one equipment unit for transporting the shipments from the origin station to the destination station based on the optimized line haul network.
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Thus, claim 1 and claims 2-7 and 9-12, by virtue of dependence, recite the abstract ideas discussed above. Further, the following claims recite an additional abstract idea.

	Claim 2 recites, in part, “wherein determining the objective function includes determining a cost of transporting the shipments from the origin station to the destination station”.  This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards mathematical concepts; in particular, this limitation recites concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 3 recites, in part, “wherein determining the cost of transporting the shipments includes: determining a scheduled cost associated with transporting a portion of the shipments from the origin station to the destination station via the selected ones of the scheduled paths; and determining an adhoc cost associated with transporting a remaining portion of the shipments from the origin station to the destination station via the alternate path”. This claim is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this claim is directed towards mathematical concepts; in particular, this limitation recites concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 4 recites, in part, “wherein generating the optimized line haul network further includes: determining a baseline cost of transporting the shipments from the origin station to the destination station using the baseline line haul network; and generating an updated line haul network including selected ones of the scheduled paths and the alternate path when the cost is less than the baseline cost”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards mathematical concepts; in particular, these limitations recite concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 5 recites, in part, “wherein the information associated with the baseline line haul network further includes at least one of one or more scheduled routes between the origin station and the destination station, one or more adhoc routes between the origin station and the destination station, a number and type of scheduled equipment units configured to travel on the one or more scheduled routes, a number and type of adhoc equipment units configured to travel on the one or more adhoc routes, and costs associated with the one or more scheduled routes and the one or more adhoc routes”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 6 recites, in part, “wherein each of the scheduled routes includes at least one leg comprising one intermediate starting station and one intermediate ending station”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 7 recites, in part, “wherein the at least one constraint includes one of a minimum service level, including a number of shipments that must be delivered before a committed delivery time. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 9 recites, in part, “wherein generating the optimized line haul network further includes: determining a baseline cost of transporting the shipments from the origin station to the destination station using the baseline line haul network; and generating an updated line haul network by including the alternate path in the optimized line haul network when the cost is less than the baseline cost and the service level exceeds a target service level”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards mathematical concepts; in particular, these limitations recite concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “wherein generating the optimized line haul network configuration further includes: unassigning at least one scheduled equipment unit from at least one of the scheduled paths; unassigning at least one adhoc equipment unit from the alternate path; assigning the at least one scheduled equipment unit to a new scheduled path different from the at least one scheduled path; assigning the at least one adhoc equipment unit to a new alternate path different from the alternate path; and re-evaluating the objective function based on the new scheduled path and the new alternate path”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 11 recites, in part, “wherein the information includes a plurality of parameters associated with the baseline line haul network, the constraint includes a maximum number of modifications, and generating the optimized line haul network includes: generating a modified line haul network by modifying a parameter selected from the plurality of parameters; determining the objective function for the modified line haul network; and outputting the modified line haul network as an updated line haul network when the objective function is less than a baseline objective function associated with the baseline line haul network”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards mathematical concepts; in particular, these limitations recite concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites, in part, “wherein the information includes a plurality of parameters associated with the baseline line haul network, the constraint includes a maximum number of modifications, and generating the optimized line haul network further includes: generating a modified line haul network by modifying at least a first parameter selected from the plurality of parameters; determining a first objective function for the modified line haul network; outputting the modified line haul network as an updated line haul network when the first objective function is less than a baseline objective function associated with the baseline line haul network; determining a number of parameters that are different in the updated line haul network compared to the baseline line haul network; comparing the number of parameters with the maximum number of modifications; when the number of parameters is equal to the maximum number of modifications, outputting the updated line haul network as the optimized line haul network; and when the number of parameters is less than the maximum number of modifications, generating a second modified line haul network by modifying at least a second parameter selected from updated parameters associated with the updated modified line haul network; determining a second objective function for the second modified line haul network; and  45Attorney Docket No. 02100.0224-00000 outputting the second modified line haul network as the updated line haul network when the second objective function is less than the first objective function”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards mathematical concepts; in particular, these limitations recite concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites, in part: 
Receiving […] information associated with a configuration of a baseline line haul network for transporting the shipments between the origin station and the destination station, the information including a plurality of scheduled paths between the origin station and the destination station. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Receiving […] at least one constraint associated with modifying the baseline line haul network, wherein the at least one constraint includes one of: a maximum number of ad hoc paths allowable in one or more alternate paths, a minimum number of schedules paths must be included in the one or more alternate paths, a target cost of operating the optimized line haul network, or a target utilization level for the optimized line haul network.

	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Determining […] an alternate path different from the scheduled paths from among the one or more alternate paths, the alternate path including an adhoc route between the origin station and the destination station;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Determining […] an objective function associated with transporting the shipments from the origin station to the destination station using selected ones of the scheduled paths and the alternate path;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Wherein determining the objective function further includes determining a service level greater than a minimum service level comprising a number of shipments delivered to the destinations station before a committed delivery time using the selected one of the scheduled paths and the alternate path;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).


Generating […] an optimized line haul network based on the determined objective function and the at least one constraint;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Dispatching one or more equipment units for transporting the shipments from the origin station to the destination station based on the optimized line haul network.
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Thus, claim 13 and claims 14-6 and 18-20, by virtue of dependence, recite the abstract ideas discussed above. Further, the following claims recite an additional abstract idea.

	Claim 14 recites limitations that are substantially analogous to the limitations of claim 2. Thus, claim 14 recites the same abstract ideas as discussed above with regard to claim 2. 

	Claim 15 recites limitations that are substantially analogous to the limitations of claim 3. Thus, claim 15 recites the same abstract ideas as discussed above with regard to claim 3. 

	Claim 16 recites limitations that are substantially analogous to the limitations of claim 4. Thus, claim 16 recites the same abstract ideas as discussed above with regard to claim 4.

	Claim 18 recites limitations that are substantially analogous to the limitations of claim 4. Thus, claim 18 recites the same abstract ideas as discussed above with regard to claim 4. 

	Claim 19 recites limitations that are substantially analogous to the limitations of claim 11. Thus, claim 19 recites the same abstract ideas as discussed above with regard to claim 11.

	Claim 20 recites limitations that are substantially analogous to the limitations of claim 12. Thus, claim 20 recites the same abstract ideas as discussed above with regard to claim 12. 
 
	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-7 and 9-12 recite additional elements of a plurality of equipment units configured to deliver shipments, a storage medium storing instructions, a processor, and features for transmitting data over a network (receiving information, receiving at least one constraint). The storage medium storing instructions and processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the equipment units configured to deliver shipments are considered to merely be generally linking the use of the abstract idea (to a particular field of use (see MPEP 2106.05(h)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 13-16 and 18-20 recite additional elements of a processor and features for transmitting data over a network (receiving information, receiving at least one constraint). The processor is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Accordingly, the equipment units configured to deliver shipments, processor, storage medium storing instructions, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-7, 9-16, and 18-20 do not recite additional elements that integrate the judicial exception into a practical application. 

 Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-7, 9-16, and 18-20 are merely left with equipment units configured to deliver shipments, processor, storage medium storing instructions, and features for transmitting data over a network.

	Claims 1-7, 9-16, and 18-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-7, 9-16, and 18-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 

	The processor and storage medium storing instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the equipment units configured to deliver shipments are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Viewed as a whole, claims 1-7, 9-16, and 18-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-7, 9-16, and 18-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C § 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10, and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Barts et al. U.S. Publication No. 2004/0039597, hereafter known as Barts, in view of Balva U.S. Publication No. 2021/0142248, hereafter known as Balva.

Claim 1: Barts teaches the following:

A shipment delivery system, including: a plurality of shipments for delivery to a destination station from an origin station; a plurality of equipment units configured to deliver the shipments;
	Barts teaches “A product delivery system that moves products from manufacturing plant to destination.” (see abstract); “a method of transporting vehicles from a manufacturing plant to a plurality of destination ramps” (¶ [0039]); “A Destination Ramp is the final facility through which a vehicle passes prior to delivery to the delivery of the dealer” (¶ [0159]); “ vehicles begin their journey at an origin ramp at an assembly plant, where they are loaded on rail cars, travel to mixing centers, where they are unloaded and then re-loaded on rail cars, travel to destination ramps, where they are unloaded and re-loaded onto car hauler trailers, and travel to dealer locations for final unloading” (¶ [0004]). 
	Thus, Barts teaches a product delivery system comprising rail cars and car hauler trailers for transporting products from an origin manufacturing plant to a destination (including mixing centers and destination ramps); equivalent to a shipment delivery system, including: a plurality of shipments for delivery to a destination station from an origin station; a plurality of equipment units configured to deliver the shipments.
A storage medium storing instructions and a processor configured to execute the stored instructions to perform operations comprising:
	Barts teaches “FIG. 1 shows a schematic diagram of a vehicle delivery system 10 according to the present invention” (¶ [0125]); “present invention is described above with reference to block diagrams and flowchart illustrations of methods, apparatus (i.e., systems) and computer program products according to embodiments of the invention […] These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or block” (¶ [0801]). 


Receiving information associated with a configuration of a baseline line haul network for transporting the shipments between the origin station and the destination station, the information including a plurality of scheduled paths between the origin station and the destination station.
	Barts teaches “a planning tool that can facilitate preparation of product routing plans” (see Abstract); “ one embodiment of the present provides a system and method for facilitating delivery of manufactured items from a manufacturing facility to customers via a delivery network, utilizing: (1) one or more databases, including: […] (d) routing information describing transportation routes within the delivery network, capacity of the routes, and cost of delivery of items along the routes; (e) a delivery plan including routes for items and planned times for shipment and delivery of items to points along routes” (¶ [0029] - ¶ [0035]); “network facility points, including origin points, mixing center points, termination points, customer facility points” (see claim 7). 
	Thus, Barts teaches a system comprising one or more databases that stores information associated with routing information describing transportation routes within a delivery network and a delivery plan that includes the points (origin, mixing centers, destination) along a planned route for the delivery of a plurality of items. This feature is equivalent to receiving information associated with a configuration of a baseline line haul network for transporting the shipments between the origin station and the destination station, the information including a plurality of scheduled paths between the origin station and the destination station.

Receiving at least one constraint associated with modifying the baseline line haul network;	Barts teaches “a simulation tool by which managers can test scenarios for the purpose of changing product routing plans based on predicted capacity and bottlenecks” (abstract); “The simulation tool 38 provides an operational/strategic planning tool  […] The simulation tool 38 includes a simulation database 60 […] The simulation database contains input data needed to run the simulation engine being used, obtained from the tracking database 34 via the planning tool 36, and from users via an Excel interface 62, which can be used to modify the delivery network parameters to study the effect of modifications on the efficiency of the delivery network” (¶ [0141]); “To attempt to avoid such bottlenecks, the operator can change specific inputs to the model […] The Excel interface 62 allows users to easily change inputs to the simulation” (¶ [0720]). 
	Thus, Barts teaches a simulation tool for testing scenarios for the purpose of changing routing plans, where a user (managers/operators) may change inputs and modify delivery network parameters in the simulation tool; equivalent to receiving at least one constraint associated with modifying the baseline line haul network. 
Determining an alternate path different from the scheduled paths from among one or more alternate paths, the alternate path including an adhoc route between the origin station and the destination station;
	Barts teaches “a software planning engine is run on the workstation 59 to optimize the delivery network 20, automatically assigning routes and ordering resources. Such software allows the planning tool to better actively plan the network […] the software focuses on managing resources to reduce or eliminate unplanned dwell time at origin points and mixing centers. Results of the simulation tool analyses are used to generate time phased workload plans across the network […] alternative routes for lane segments, namely, the best predetermined workaround contingencies for foreseeable problems, are factored into the original plan for use if necessary” (¶[0724]); “In general, delays are caused by problems with equipment and labor shortages or unavailability, damage to vehicles, accidents or breakdowns affecting carrier transports, and unreliable information about the status of vehicles moving along lanes” (¶ [0005]). 
	Thus, Barts teaches a simulation tool that is configured to optimize a delivery network by modifying routing plans with consideration to delivery network parameters and problems, such as by generating alternative routes for lane segments as within an original plan if necessary; equivalent to determining an alternate path different from the scheduled paths from among one or more alternate paths, the alternate path including an adhoc route between the origin station and the destination station. Determining an objective function associated with transporting the shipments from the origin station to the destination station using selected ones of the scheduled paths and the alternate path, and at least one equipment unit from the plurality of equipment units;
	Barts teaches “The transportation network uses simulation programs to determine the best way to load car haulers and rail cars  […] The simulations will be used not only for production planning, but also to optimize transportation in the event of exceptional circumstances” (¶ [0061]); “Thus, the present invention is capable of optimizing a vehicle distribution network” (¶ [0065]); “a software planning engine is run on the workstation 59 to optimize the delivery network 20, automatically assigning routes […] In particular, the software focuses on managing resources to reduce or eliminate unplanned dwell time at origin points and mixing centers […] Furthermore, alternative routes for lane segments, namely, the best predetermined workaround contingencies for foreseeable problems, are factored into the original plan for use if necessary“ (¶ [0724]); “The process utilizes key capacity effectively, eliminates bottlenecks and reduces unplanned dwell, thus reducing network cycle time for vehicle delivery and relative costs” (¶ [0727]). 
	Thus, Bart teaches a system that utilizes a simulation tool to optimize a vehicle distribution and delivery network in order to reduce bottlenecks, unplanned dwell times, and costs. Further, the optimized delivery network, as a result of the simulation tool, may incorporate an original routing/delivery plan, alternative routes within the original plan, and car haulers/rail cars to perform the transportation services along the routes; equivalent to determining an objective function associated with transporting the shipments from the origin station to the destination station using selected ones of the scheduled paths and the alternate path, and at least one equipment unit from the plurality of equipment units.

Generating an optimized line haul network based on the determined objective function and the at least one constraint;
	Barts teaches “The simulations will be used not only for production planning, but also to optimize transportation in the event of exceptional circumstances” (¶ [0061]); “Thus, the present invention is capable of optimizing a vehicle distribution network” (¶ [0065]); “FIG. 55 is a diagram of inputs to and outputs from the planning tool.” (¶ [0141]); “identify all parameters necessary to accurately develop a simulation model of a vehicle distribution network using the ARENA tool. It will clearly define the objective of the model, all assumptions, the model scope, the input and output data required, specific model logic, and model validation” (¶ [0358]); “Once the simulation model is built and verified, an infinite number of scenarios (or experiments) can be run by altering model inputs. For each scenario, delivery network management and manufacturer study how the results (outputs) change based on changes made to the model inputs. This information is used in making planning decisions that increase the effectiveness and efficiency of the delivery network” (¶ [0474]); “After several iterations of the simulation tool analysis, a best plan is accepted and communicated” (¶ [0727]); “at block 345, outputs a final plan with update VIN ETAs, verifies that the final plan is acceptable, identifies any continuing problem attributes for post-planning evaluation, and provides a plan summary. At block 349, the plan is accepted” (¶ [0737]). 

	Thus, Barts teaches a simulation tool that may be used to generate an optimized vehicle distribution and delivery planning network, where the simulation considers a defined objective of a model, parameters, assumptions, model scope, and model inputs provided by managers/operators in order to output the results; equivalent to generating an optimized line haul network based on the determined objective function and the at least one constraint. Dispatching the at least one equipment unit for transporting the shipments from the origin station to the destination station based on the optimized line haul network.
	Barts teaches “The transportation network uses simulation programs to determine the best way to load car haulers and rail cars” (¶ [0061]); “The Master Routing Table may be used to define all possible standard and alternate routings that vehicles could take to get from a manufacturing plant to a destination ramp” (¶ [0404]); “Logic in the simulation model to allows the model to perform as close to reality as possible. Following is a list of logic that is part of the model […] Vehicles will be routed from an origin to a destination via a routing from the Master Routing Table. This routing will include mode of transportation and any intermediate stops along the way” (¶ [0445]); “The system provides accurate advance notification to carriers (car haulers and railroads) so that they are able to provide transportation resources in a timely manner” (¶ [0062]). 
	Thus, Barts teaches a system that utilizes a simulation tool to optimize a vehicle distribution network, including determinations for the best way to load car haulers/ railcars to transport the products (vehicles) and identify the mode of transportation for the products (vehicles) to be routed from an origin to destination. Further, Barts teaches that the system is configured to provide notifications to the carriers (car haulers/ railroads) so that they may provide the transportation resources in a timely manner; equivalent to dispatching the at least one equipment unit for transporting the shipments from the origin station to the destination station based on the optimized line haul network.

	Although Barts teaches a simulation tool for testing scenarios for the purpose of changing routing plans, wherein a user may change inputs and modify delivery network parameters in the simulation tool, Barts does not explicitly teach at least one parameter (constraint) including one of a maximum number of ad hoc paths allowable in one or more alternate paths, a minimum number of schedules paths must be included in the one or more alternate paths, a target cost of operating the optimized line haul network, or a target utilization level for the optimized line haul network. Further, Barts does not explicitly teach wherein determining the objective function further includes determining a service level greater than a minimum service level comprising a number of shipments delivered to the destinations station before a committed delivery time using the selected one of the scheduled paths and the alternate path.

	However, Balva teaches the following:
	Wherein the at least one constraint includes one of: a maximum number of ad hoc paths allowable in one or more alternate paths, a minimum number of schedules paths must be included in the one or more alternate paths, a target cost of operating the optimized line haul network, or a target utilization level for the optimized line haul network.
	Balva teaches a system for “optimizing routes for a combination of passenger transportation requests and cargo delivery requests […] the cargo delivery request can related to the delivery of animals, packages, or other objects, from an origination location to a destination location” (see abstract); “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route […] the provider may utilize an objective function to balance various metrics when selecting between proposed routes […] One or more optimization processes can be applied, which can vary the component values or weightings of the objective function in order to attempt to improve the quality score generated for each proposed routing solution” (¶ [0015]); “various embodiments can utilize at least one objective function to determine route options, and the type of vehicle for respective routes, or other transportation mechanisms, for one or more regions of service or coverage. At least one optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options […]  the optimization function may be optimized based on a measure of cost, which may be desirable to be as low as possible” (¶ [0028]); “route manager 414 can [...] can attempt to determine the best selection of routes to satisfy the various requests” (¶ [0043]). 
	Thus, Balva teaches a system configured to plan optimized routes for servicing cargo delivery requests by utilizing an objective function and applying an optimization algorithm to minimize or maximize a score for a set of route options. The optimization function may be optimized based on a measure or cost, where a lower/minimized cost for the route options is desirable; equivalent to wherein the at least one constraint includes a target cost of operating the optimized line haul network.
	 
Wherein determining the objective function further includes determining a service level greater than a minimum service level comprising a number of shipments delivered to the destinations station before a committed delivery time using the selected one of the scheduled paths and the alternate path. 
	Balva teaches a system for “optimizing routes for a combination of passenger transportation requests and cargo delivery requests […] the cargo delivery request can related to the delivery of animals, packages, or other objects, from an origination location to a destination location” (see abstract); “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route […] the provider may utilize an objective function to balance various metrics when selecting between proposed routes […] taking into account metrics such as rider convenience, on-time delivery, rider comfort, operational efficiency, and the ability to service confirmed trips […]  One or more optimization processes can be applied, which can vary the component values or weightings of the objective function in order to attempt to improve the quality score generated for each proposed routing solution” (¶ [0015]); “metrics, such as the rider's convenience, QoS compliance, and service delivery efficiency [...] these metrics can help to provide real-time optimization goals for the routing system” (¶ [0029]); “route manager 414 can [...] can attempt to determine the best selection of routes to satisfy the various requests [...] This can include options with different numbers of vehicles, different vehicle selections or placements” (¶ [0043]); “optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options.” (¶ [0028)); “While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various riders or users of the service.” (¶ [0022]); “Modification of a route can also impact the QoS compliance score if other aspects of the trip are impacted, such as the arrival time or length of travel. Other factors to be considered are whether the arrival time exceeded the latest committed arrival time, and by how much.” (¶ [0034]); “routing options for vehicles currently serving routes can also take into account […] modifying existing routes” (¶ [0055]). 
	Balva teaches a system configured to plan optimized routes for servicing cargo delivery requests from an origin to destination utilizing an objective function that considers various metrics including operational efficiency, ability to service a confirmed number of trips, and on-time delivery. By taking into account these metrics, the system’s optimization process can provide quality scores for each proposed routing solution, improve a result of the objective function such as to minimize or maximize the score for the for a set of route options in accordance with the objective function metrics (as indicated above), and provide at least a minimum level of satisfactory service. Further, the system may further modify existing routes and considers whether the modified route will impact the quality of service (QoS) score for the route, such as determining that an arrival time would exceed the latest committed arrival time; equivalent to wherein determining the objective function includes determining a service level greater than a minimum service level comprising a number of shipments delivered to the destination station before a committed delivery time using the selected one of the scheduled paths and alternate path.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Barts with the teachings of Balva by incorporating the features for planning optimized routes for servicing cargo delivery requests by utilizing an objective function and applying optimization algorithms that minimize a cost to the transportation service, as taught by Balva, into the system of Barts that is configured to generate an optimized transportation network and routes for the transportation of products. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Barts with the teachings of Balva by incorporating the features for utilizing an objective function that considers various metrics including operational efficiency, ability to service a confirmed number of trips, and on-time delivery to plan optimal routes and modified routes for servicing cargo delivery requests that satisfy the various metrics and a minimum level of service, as taught by Balva, into the system of Barts that is configured to generate an optimized transportation network and routes for the transportation of products. One of ordinary skill in the art would have been motivated to make these modifications with the purpose to “provide for an improved customer experience, or transport experience for transported objects, while also providing for improved profitability, or at least operational efficiency, with respect to other available routing options” (¶ [0026]); as suggested by Balva.  

Claim 2: Barts/Balva teaches the limitations of claim 1. Further, Barts teaches the following:

Wherein determining the objective function includes determining a cost of transporting the shipments from the origin station to the destination station. 

	Barts teaches “an operational/strategic planning tool that will allow the system and its managers to analyze its vehicle distribution network 20 […] this tool provides the ability to test changes to the existing vehicle distribution network “off-line” to determine what changes should be made to the network and the impact of making those changes. There is a benefit to simulating changes to the existing network and seeing the impact of those changes on service and cost” (¶ [0352]); “identify all parameters necessary to accurately develop a simulation model of a vehicle distribution network using the ARENA tool. It will clearly define the objective of the model […] the input and output data required” (¶ [0358]); “Delivery network management and manufacturer should determine the amount of financial data needed to produce the desired model outputs. Some miscellaneous costs to consider are freight costs, divert costs, etc. The following costs are included: railcar cost per vehicle per day (railcar cost/vehicle/day); Car hauler cost per vehicle per day (car hauler cost/vehicle/day)” (¶ [0440]-¶ [0442]). 
	Thus, Barts teaches a simulation tool/model comprising an identified model objective and required input data (including freight/divert/transportation costs) to simulate changes in an existing network and show the impact of the changes on an associated cost for the simulated/modified networks; equivalent to wherein determining the objective function includes determining a cost of transporting the shipments from the origin station to the destination station.

Claim 5: Barts/Balva teaches the limitations of claim 1. Further, Barts teaches the following:

Wherein the information associated with the baseline haul network further includes at least one of:  one or more scheduled routes between the origin station and the destination station […] a number and type of scheduled equipment units configured to travel on the one or more scheduled routes […];  
	Barts teaches “one embodiment of the present provides a system and method for facilitating delivery of manufactured items from a manufacturing facility to customers via a delivery network, utilizing: (1) one or more databases, including: (a) in transit information describing a location and status of items in the delivery network being delivered from the manufacturing facility to a destination; […] (c) carrier information describing capacity, location and status of network transport devices and transport operators; (d) routing information describing transportation routes within the delivery network, capacity of the routes, and cost of delivery of items along the routes; (e) a delivery plan including routes for items and planned times for shipment and delivery of items to points along routes” (¶ [0029] - ¶ [0035]); “The tracking system passes the total quantity of each simulation vehicle type on each railcar or car hauler and its routing number to the simulation database at the start of the simulation” (¶ [0413]). 
	Thus, Barts teaches a system comprising one or more databases that include information indicative of a delivery plan including routes for items/planned times for shipment of items to points along the routes of the network (equivalent to one or more scheduled routes between the origin station and the destination station). Further, the databases include information indicative of the location and status of each of the transport devices/operators in the network and the system may provide the total quantity of each vehicle type to the simulation database (equivalent to a number and type of scheduled equipment units configured to travel on the one or more scheduled routes).

Claim 6: Barts/Balva teaches the limitations of claim 5. Further, Barts teaches the following:

Wherein each of the scheduled routes includes at least one leg comprising one intermediate starting location and one intermediate ending station. 
	Barts teaches “trains may stop at intermediate destination ramps to drop rail cars, or split at a destination ramp so that the resulting trains can take different routes to more distant destination ramps” (¶ [0130]); “Each routing will contain the O-D pair as well as the number of intermediate stops between the origin and destination.” (¶ [0404]); “Vehicles will be routed from an origin to a destination via a routing from the Master Routing Table. This routing will include mode of transportation and any intermediate stops along the way.” (¶ [0445]).
	Thus, Barts teaches that a transportation vehicle, such as the trains, can be routed from an origin to a destination (O-D pair), where the route can contain multiple intermediate stops/destination ramps at which they may stop and continue to next point along the route such as the final destination ramp; wherein each of the scheduled routes includes at least one leg comprising one intermediate starting location and one intermediate ending station.

Claim 10: Barts/Balva teaches the limitations of claim 1. Further, Barts teaches the following:

Wherein generating the optimized line haul network configuration further includes: unassigning at least one scheduled equipment unit from at least one of the scheduled paths; unassigning at least one adhoc equipment unit from the alternate path; assigning the at least one scheduled equipment unit to a new scheduled path different from the at least one scheduled path; assigning the at least one adhoc equipment unit to a new alternate path different from the alternate path; and re-evaluating the objective function based on the new scheduled path and the new alternate path.

	Barts teaches “The Master Routing Table may be used to define all possible standard and alternate routings that vehicles could take to get from a manufacturing plant to a destination ramp” (¶ [0404]); “The tracking system passes the total quantity of each simulation vehicle type on each railcar or car hauler and its routing number to the simulation database at the start of the simulation. The tracking system assigns a unique integer value to each of these railcars and car haulers and pass this to the simulation database as well” (¶ [0413]); “Logic in the simulation model to allows the model to perform as close to reality as possible. Following is a list of logic that is part of the model. 1. Vehicles will be routed from an origin to a destination via a routing from the Master Routing Table. This routing will include mode of transportation and any intermediate stops along the way. The duration to get from an origin to a destination will be taken from the O-D Travel Time Table” (¶ [0445]); “ The simulation will use the O-D pairs and the duration times from the O-D Travel Time Table to move the vehicles through the network” (¶ [0446]); “Alternate routings will be allowed. These alternate routings are part of the Master Routing Table. (¶[0447]); “Specific output from the model will be used to measure the results of different scenarios. Management will use the results to determine the effectiveness of changes made to the vehicle distribution network.” (¶ [0457]); “Following is a list of outputs (or measures) which the model will provide: […] 10. Estimated number of car haulers used […] 12. Estimated number of railcars used” (¶ [0457] -¶ [0469]); “Once the simulation model is built and verified, an infinite number of scenarios (or experiments) can be run by altering model inputs. For each scenario, delivery network management and manufacturer study how the results (outputs) change based on changes made to the model inputs.” (¶ [0474]); “The goal of such functionality would be to reduce the number of railcars that need to be uncoupled during transit from the manufacturing plant to the destination ramp” (¶ [0494]); “outputs a final plan with update VIN ETAs, verifies that the final plan is acceptable, identifies any continuing problem attributes for post-planning evaluation, and provides a plan summary.” (¶ [0737]).
	Thus, Barts teaches a system comprising a simulation tool that may run an infinite number of scenarios/experiments to minimize and reduce the number of railcars that need to be used/uncoupled in a delivery network, where each simulation may result in a different number of car haulers/railcars used for the network based on received inputs; equivalent to assigning and unassigning scheduled equipment units and adhoc equipment units with each simulation scenario. Further, the simulation tool may use information from a Master Routing Table that defines all possible standard and alternate routings that vehicles could take to get from a manufacturing plant to a destination ramp in order to test the various scenarios/experiments with the car haulers/railcars; equivalent to unassigning the scheduled and adhoc equipment units from the scheduled and alternate paths, respectively, and assigning the scheduled and adhoc equipment units to new paths (either standard or alternate paths). Further, the system may verify that a particular iteration/plan of the simulation tool is acceptable and provide a plan summary, equivalent to re-evaluating the objective function based on the new scheduled path and the new alternate path.

Claim 7: Barts teaches the limitations of claim 1. Barts does not explicitly teach, however Balva does teach, the following:
	
Wherein the at least one constraint includes one of a minimum service level, including a number of shipments that must be delivered before a committed delivery time […];
	Balva teaches a system for “optimizing routes for a combination of passenger transportation requests and cargo delivery requests […] the cargo delivery request can related to the delivery of animals, packages, or other objects, from an origination location to a destination location” (see abstract); “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route […] the provider may utilize an objective function to balance various metrics when selecting between proposed routes […] taking into account metrics such as rider convenience, on-time delivery, rider comfort, operational efficiency, and the ability to service confirmed trips […]  One or more optimization processes can be applied, which can vary the component values or weightings of the objective function in order to attempt to improve the quality score generated for each proposed routing solution” (¶ [0015]); “metrics, such as the rider's convenience, QoS compliance, and service delivery efficiency [...] these metrics can help to provide real-time optimization goals for the routing system” (¶ [0029]); “route manager 414 can [...] can attempt to determine the best selection of routes to satisfy the various requests [...] This can include options with different numbers of vehicles, different vehicle selections or placements” (¶ [0043]); “optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options.” (¶ [0028)); “While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various riders or users of the service.” (¶ [0022]). 
	Thus, Balva teaches a system configured to plan optimized routes for servicing cargo delivery requests utilizing an objective function that considers various metrics including operational efficiency, ability to service a confirmed number of trips, and on-time delivery. Taking into account these metrics, the system’s optimization process can provide quality scores for each proposed routing solution, improve a result of the objective function such as to minimize or maximize the score for the for a set of route options in accordance with the objective function metrics, and provide a minimum level of satisfactory service; equivalent to wherein the at least one constraint includes a minimum service level, including a number of shipments that must be delivered before a committed delivery time.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Barts with the teachings of Balva by incorporating the features for utilizing an objective function that considers various metrics including operational efficiency, ability to service a confirmed number of trips, and on-time delivery to plan optimal routes for servicing cargo delivery requests that satisfy the various metrics and a minimum level of service, as taught by Balva, into the system of Barts that is configured to generate an optimized transportation network and routes for the transportation of products. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide for an improved customer experience, or transport experience for transported objects, while also providing for improved profitability, or at least operational efficiency, with respect to other available routing options” (¶ [0026]); as suggested by Balva.  

Claim 13: Claim 13 recites limitations that are substantially analogous to the limitations of claim 1. Thus, claim 13 is rejected for the same reasons and rationale as discussed above with regards to claim 1. 

Claim 14: Claim 14 recites limitations that are substantially analogous to the limitations of claim 2. Thus, claim 14 is rejected for the same reasons and rationale as discussed above with regards to claim 2.
Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Barts et al. U.S. Publication No. 2004/0039597, hereafter known as Barts, in view of Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in further view of Vaideeswaran et al. U.S. Publication No. 2019/0318309, hereafter known as Vaideeswaran. 

Claim 3: Barts/Balva teaches the limitations of claim 2. Barts/Balva does not explicitly teach, however Vaideeswaran does teach, the following:

Wherein determining the cost of transporting the shipments includes: Determining a scheduled cost associated with transporting a portion of the shipments from the origin station to the destination station via the selected ones of the scheduled paths; and
	Vaideeswaran teaches “implementations described herein provide a cargo logistics platform to coordinate collaboration between a carrier and a set of partner carriers to assist the carrier in coordinating with one or more partner carriers to transport cargo between a first site and a second site” (¶ [0013]); “cargo logistics platform may assist the carrier with booking transportation of cargo from a first site to a second site in a manner that utilizes one or more vehicles associated with a set of partner carriers” (¶ [0018]). “the cargo logistics platform may train a data model to identify recommended routes […] may use one or more machine learning techniques to train the data model to generate route scores for a set of available routes and/or cost scores associated with the set of available routes. The cargo logistics platform may then identify recommended routes based on the route scores and/or the cost scores” (¶ [0031]); “A given route may be a best-fit route for a carrier based on cost” (¶ [0033]). “the cargo logistics platform may perform a set of route selection techniques to generate scores that may be used to generate the first recommendation.  The set of route selection techniques may include […] one or more cost optimization techniques, and/or the like. The scores may include […] a set of cost scores for the set of available routes, and/or the like.” (¶ [0046]) “if the selected route utilizes vehicles controlled by multiple partner carriers, the cargo logistics platform may provide booking requests to booking systems of multiple partner carriers” (¶ [0067]).
	Thus, Vaideeswaran teaches a system configured to coordinate the delivery of cargo from a first site (origin station) to a second site (destination station) utilizing one or more vehicle associated with a set of partner carriers (equivalent to transporting a portion of a shipment from an origin to destination station). Further, the system may execute cost optimization techniques to select a particular best-fit route for the one or more vehicles to perform the transportation based on the cost scores of a plurality of available routes; equivalent to determining a scheduled cost associated with transporting a portion of the shipments from the origin station to the destination station via the selected ones of the scheduled paths.

Determining an adhoc cost associated with transporting the remaining portion of the shipments from the origin station to the destination station via the alternate path. 

	Vaideeswaran teaches “the cargo logistics platform may receive route modification data. For example, an event may occur that causes a change to the selected route (e.g., prior to the cargo reaching a destination site). The event may be a malfunction to a vehicle that is to transport the cargo” (¶ [0072]); “the cargo logistics platform may, based on receiving the route modification data, generate and provide the second booking system with a new recommendation […] the one or more new routes may be determined in a manner consistent with that used to determine the one or more recommended routes” (¶ [0075]); “ the selected route may include a set of stops that include one or more intermediary sites and the second site […] the one or more vehicles may be a selected set of vehicles […] a first subset of vehicles, of the selected set of vehicles, may be assigned to transport the cargo to a first subset of the set of stops, where the first subset of vehicles is controlled by a first partner carrier […] a second subset of vehicles, of the selected set of vehicles, may be assigned to transport the cargo to a second subset of the set of stops […] the second subset of vehicles may be controlled by a second partner carrier of the set of partner carriers” (¶ [0121]). 
	Thus, Vaideeswaran teaches that the one or more vehicles that are assigned to the selected, best-fit route may be divided into a first and second subset associated with different carriers. Further, the system is configured to determine that a particular vehicle among the plurality of vehicles has experienced a delay (malfunction), such that the system responsively generates a new/modified route recommendation for the vehicle in the same manner (cost optimization technique) that the initial best-fit route was selected; equivalent to determining an adhoc cost associated with transporting the remaining portion of the shipments from the origin station to the destination station via the alternate path.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Barts/Balva with the teachings of Vaideeswaran by incorporating the features for determining a cost associated with an initially scheduled route for the transportation of a portion of cargo and determining a cost associated with a modified (adhoc) route for the transportation of a remaining portion of cargo, as taught by Vaideeswaran, into the system of Barts/Balva that is configured to determine an optimized transportation network and route for the transportation of products that includes route modifications as needed. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification “improves a likelihood that the cargo will be transported to a destination in a time efficient, cost effective manner” (¶ [0017]), as suggested by Vaideeswaran. 

Claim 15: Claim 15 recites limitations that are substantially analogous to the limitations of claim 3. Thus, claim 15 is rejected for the same reasons and rationale as discussed above with regards to claim 3.

Claims 4, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Barts et al. U.S. Publication No. 2004/0039597, hereafter known as Barts, in view of Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in further view of Stentz et al. U.S. Publication No. 2018/0209801, hereafter known as Stentz.

Claim 4: Barts/Balva teaches the limitations of claim 2. Further, Barts teaches the following:

Wherein generating the optimized line haul network further includes: determining a baseline cost of transporting the shipments from the origin station to the destination using the base line haul network;
	Barts teaches “a planning tool that can facilitate preparation of product routing plans” (see Abstract); “ one embodiment of the present provides a system and method for facilitating delivery of manufactured items from a manufacturing facility to customers via a delivery network, utilizing: (1) one or more databases, including: […] (d) routing information describing transportation routes within the delivery network, capacity of the routes, and cost of delivery of items along the routes; (e) a delivery plan including routes for items and planned times for shipment and delivery of items to points along routes” (¶ [0029] - ¶ [0035]).
	Thus, Barts teaches a system comprising one or more databases that stores information associated with routing information describing transportation routes/cost of delivery of items along the routes within a delivery network and a delivery plan that includes the points (origin, mixing centers, destination) along a planned route for the delivery of a plurality of items; equivalent to determining a baseline cost of transporting the shipments from the origin station to the destination using the base line haul network.

	Barts does not explicitly teach a feature for generating an updated line haul network including selected ones of the scheduled paths and the alternate path when the cost is less than the baseline cost.
	
	However, Stentz teaches the following:
Generating an updated line haul network including selected ones of the scheduled paths and the alternate path when the cost is less than the baseline cost. 
	Stentz teaches a “dynamic routing engine 200 can receive automatic route updates for the current route plan 248 from the transport routing system 295”; “ the control system 120 can perform a cost analysis to determine whether to diverge from the current route 139 (510) […] In performing the cost analysis, or cost optimization, the control system 120 can determine whether an alternative route is more optimal […] than the current route 139 (515). If so (517), then the control system 120 can select the optimal alternative route by executing an updated trajectory to follow the alternative route (525)” (¶ [0070]); “the backend can calculate an overall cost for each of the alternative route options (e.g., based on added time, risk and/or monetary cost), and can provide the alternative route options to the SDV in a ranked list that indicates the overall costs for each route option.” (¶ [0014]). 
	Thus, Stentz teaches a system configured to perform a cost analysis and determine whether to modify a current route (equivalent to the scheduled path) with an alternative route (equivalent to the alternate path). If the system determines that the modification to the current route is more optimal (relative to the cost analysis), then the system may execute an updated trajectory to follow the alternative route; equivalent to generating an updated line haul network including selected ones of the scheduled paths and the alternate path when the cost is less than the baseline cost.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Barts/Balva with the teachings of Stentz by incorporating the feature for determining that modifying a current route with an alternate path would be more optimal (relative to a cost analysis) than the unmodified current route and generating the modified route that incorporates the alternative route into the current route when the modified route is more optimal than the unmodified current route, as taught by Stentz,  into the system of Barts/Balva that is configured to generate an optimized transportation network and routes for the transportation of products that includes route modifications as needed. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve efficiency of delivery” (¶ [0042]), as suggested by Barts. 

Claim 16: Claim 16 recites limitations that are substantially analogous to the limitations of claim 4. Thus, claim 16 is rejected for the same reasons and rationale as discussed above with regards to claim 4.

Claim 18: Claim 18 recites limitations that are substantially analogous to the limitations of claim 4. Thus, claim 18 is rejected for the same reasons and rationale as discussed above with regards to claim 4.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Barts et al. U.S. Publication No. 2004/0039597, hereafter known as Barts, in view of Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in further view of Stentz et al. U.S. Publication No. 2018/0209801, hereafter known as Stentz.

Claim 9: Barts/Balva teaches the limitations of claim 1. Further, Barts teaches the following:

Wherein generating the optimized line haul network further includes: determining a baseline cost of transporting the shipments from the origin station to the destination using the base line haul network;
	Barts teaches “a planning tool that can facilitate preparation of product routing plans” (see Abstract); “ one embodiment of the present provides a system and method for facilitating delivery of manufactured items from a manufacturing facility to customers via a delivery network, utilizing: (1) one or more databases, including: […] (d) routing information describing transportation routes within the delivery network, capacity of the routes, and cost of delivery of items along the routes; (e) a delivery plan including routes for items and planned times for shipment and delivery of items to points along routes” (¶ [0029] - ¶ [0035]).
	Thus, Barts teaches a system comprising one or more databases that stores information associated with routing information describing transportation routes/cost of delivery of items along the routes within a delivery network and a delivery plan that includes the points (origin, mixing centers, destination) along a planned route for the delivery of a plurality of items; equivalent to determining a baseline cost of transporting the shipments from the origin station to the destination using the base line haul network.

	Barts does not explicitly teach a feature for generating an updated line haul network including the alternate path in the optimized line haul network when the cost is less than the baseline cost and the service level exceeds a target service level. 

	However, Balva teaches the following:
Generating an updated line haul network including the alternate path in the optimized line haul network when […] the service level exceeds a target service level.

Balva  “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route […] the provider may utilize an objective function to balance various metrics when selecting between proposed routes […] taking into account metrics such as rider convenience, on-time delivery, rider comfort, operational efficiency, and the ability to service confirmed trips […]  One or more optimization processes can be applied, which can vary the component values or weightings of the objective function in order to attempt to improve the quality score generated for each proposed routing solution” (¶ [0015]); “optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options.” (¶ [0028)); “While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various riders or users of the service.” (¶ [0022]); “the routing and placement can also be monitored and updated over time” (¶ [0051]); “Modification of a route can also impact the QoS compliance score if other aspects of the trip are impacted, such as the arrival time or length of travel. Other factors to be considered are whether the arrival time exceeded the latest committed arrival time, and by how much.” (¶ [0034]); “routing options for vehicles currently serving routes can also take into account […] modifying existing routes” (¶ [0055]). 
	Thus, Balva teaches a system configured to plan optimized routes for servicing cargo delivery requests from an origin to destination utilizing an objective function that considers various metrics including operational efficiency, ability to service a confirmed number of trips, and on-time delivery. Taking into account these metrics, the system’s optimization process can provide quality scores for each proposed routing solution, improve a result of the objective function such as to minimize or maximize the score for the for a set of route options in accordance with the objective function metrics, and provide a minimum level of satisfactory service. Further, the system may update the routing over time using the optimization process by modifying existing routes which a vehicle is currently serving and considers whether the modified route will impact the quality of service (QoS) score for the route such that an arrival time exceeds the latest committed arrival time; equivalent to generating an updated line haul network including the alternate path in the optimized line haul network when the service level exceeds a target service level.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Barts with the teachings of Balva by incorporating the features for utilizing an objective function that considers various metrics including operational efficiency, ability to service a confirmed number of trips, and on-time delivery to plan optimal routes and generate modified routes for servicing cargo delivery requests that satisfy the various metrics and a minimum level of service, as taught by Balva, into the system of Barts that is configured to generate an optimized transportation network and routes for the transportation of products. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide for an improved customer experience, or transport experience for transported objects, while also providing for improved profitability, or at least operational efficiency, with respect to other available routing options” (¶ [0026]); as suggested by Balva.  

	Barts/Balva does not explicitly teach a feature for generating an updated line haul network including the alternate path in the optimized line haul network when the cost is less than the baseline cost. 

	However, Stentz teaches the following:
Generating an updated line haul network including the alternate path in the optimized line haul network when the cost is less than the baseline cost […]; 
	Stentz teaches a “dynamic routing engine 200 can receive automatic route updates for the current route plan 248 from the transport routing system 295”; “ the control system 120 can perform a cost analysis to determine whether to diverge from the current route 139 (510) […] In performing the cost analysis, or cost optimization, the control system 120 can determine whether an alternative route is more optimal […] than the current route 139 (515). If so (517), then the control system 120 can select the optimal alternative route by executing an updated trajectory to follow the alternative route (525)” (¶ [0070]); “the backend can calculate an overall cost for each of the alternative route options (e.g., based on added time, risk and/or monetary cost), and can provide the alternative route options to the SDV in a ranked list that indicates the overall costs for each route option.” (¶ [0014]). 
	Thus, Stentz teaches a system configured to perform a cost analysis and determine whether to modify a current route (equivalent to the scheduled path) with an alternative route (equivalent to the alternate path). If the system determines that the modification to the current route is more optimal (relative to the cost analysis), then the system may execute an updated trajectory to follow the alternative route; equivalent to generating an updated line haul network including the alternate path in the optimized line haul network when the cost is less than the baseline cost.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Barts/Balva with the teachings of Stentz by incorporating the feature for determining that modifying a current route with an alternate path would be more optimal (relative to a cost analysis) than the unmodified current route and generating the modified route that incorporates the alternative route into the current route when the modified route is more optimal than the unmodified current route, as taught by Stentz,  into the system of Barts/Balva that is configured to generate an optimized transportation network and routes for the transportation of products that includes route modifications as needed. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve efficiency of delivery” (¶ [0042]), as suggested by Barts. 

Claims 11-12 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Barts et al. U.S. Publication No. 2004/0039597, hereafter known as Barts, in view of Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in further view of Schulz et al. U.S. Publication No. 2014/0172738, hereafter known as Schulz. 

Claim 11: Barts/Balva teaches the limitations of claim 1. Further, Barts teaches the following:
	
	Wherein the information includes a plurality of parameters associated with the baseline line haul network […] and generating the optimized line haul network includes:
	Barts teaches “a simulation tool by which managers can test scenarios for the purpose of changing product routing plans based on predicted capacity and bottlenecks” (abstract); “The simulation tool 38 provides an operational/strategic planning tool  […] The simulation tool 38 includes a simulation database 60 […] The simulation database contains input data needed to run the simulation engine being used, obtained from the tracking database 34 via the planning tool 36, and from users via an Excel interface 62, which can be used to modify the delivery network parameters to study the effect of modifications on the efficiency of the delivery network” (¶ [0141]); “To attempt to avoid such bottlenecks, the operator can change specific inputs to the model […] The Excel interface 62 allows users to easily change inputs to the simulation” (¶ [0720]); “The following discussion will identify all parameters necessary to accurately develop a simulation model of a vehicle distribution network “ (¶ [0358]); “inputs are associated with a set of simulation parameters” (¶ [0737]).
	Thus, Barts teaches a simulation tool for generating optimized routing plans, where the simulation tool uses inputs associated with a parameters for executing the simulations; equivalent to wherein the information includes a plurality of parameters associated with the baseline line haul network.

Generating a modified line haul network by modifying a parameter selected from the plurality of parameters;
	Barts teaches “a simulation tool by which managers can test scenarios for the purpose of changing product routing plans based on predicted capacity and bottlenecks” (abstract); “The simulation tool 38 provides an operational/strategic planning tool  […] The simulation tool 38 includes a simulation database 60 […] The simulation database contains input data needed to run the simulation engine being used, obtained from the tracking database 34 via the planning tool 36, and from users via an Excel interface 62, which can be used to modify the delivery network parameters to study the effect of modifications on the efficiency of the delivery network” (¶ [0141]);
	Thus, Barts teaches a simulation tool for generating optimized routing plans, where the simulation tool utilizes user inputs that modify the delivery network parameters; equivalent to generating a modified line haul network by modifying a parameter selected from the plurality of parameters.

Determining the objective function for the modified line haul network; and
	Barts teaches “The following discussion will identify all parameters necessary to accurately develop a simulation model of a vehicle distribution network using the ARENA tool. It will clearly define the objective of the model” (¶ [0358]); “a software planning engine is run on the workstation 59 to optimize the delivery network 20, automatically assigning routes and ordering resources […]  the software focuses on managing resources to reduce or eliminate unplanned dwell time at origin points and mixing centers” (¶ [0724]). 
	Thus, Barts teaches a system comprising a simulation model and software planning engine with an objective of managing resources to reduce/eliminate unplanned dwell time in a delivery network; equivalent to determining the objective function for the modified line haul network.

Outputting the modified line haul network as an updated line haul network […]; 
	Barts teaches “After several iterations of the simulation tool analysis, a best plan is accepted and communicated” (¶ [0727]); “at block 345, outputs a final plan with update VIN ETAs, verifies that the final plan is acceptable, identifies any continuing problem attributes for post-planning evaluation, and provides a plan summary. At block 349, the plan is accepted” (¶ [0737]). 

	Thus, Barts teaches that the simulation tool can generate various iterations and accept a best plan among the iterations; equivalent to outputting the modified line haul network as an updated line haul network.

	Barts/Balva does not explicitly teach that the constraint includes a maximum number of modifications and outputting the modified line haul network as an updated line haul network when the objective function is less than a baseline objective function associated with the baseline haul network.

	However, Schulz teaches the following:
[…] the constraint includes a maximum number of modifications […] Outputting the modified line haul network as an updated line haul network when the objective function is less than a baseline objective function associated with the baseline haul network.
	Schulz teaches “a method of transportation management may include receiving a request to transport a current freight unit from a current source location to a current destination location.” (see abstract); “optimization phase may include trying to improve or optimize the initial solution or shipment path towards a more and more desirable (e.g., less costly, more effecting, faster, etc.) solution or shipping path […] may be done via genetic algorithms […] the optimization may be achieved by making small changes to the initial or current shipment path which creates or generates to a different shipment path. In case in which the cost of the changed shipment path is less than the cost of the unchanged shipment path (or more desirable based on a selected metric), then the changed shipment path will replace or be used as the current shipment path” (¶ [0019]); “shipping path alterations or improvements may occur a number of times as the shipment path improver 114 iterates over a number of possible shipment paths as it attempts to improve upon the initial shipment path 174. In some embodiments, the number of iterations may be limited by the criteria 115.” (¶ [0054]). 
	Thus, Schulz teaches a system that utilizes optimization techniques (such as genetic algorithms) to improve/optimize an initial shipment path with alterations. The system may iterate over a number of possible shipment paths as it attempts to optimize/improve the initial path, where the number of iterations is limited by the criteria; equivalent to a constraint including a maximum number of modifications. Further, in the case where the cost of the changed shipment path is less than the cost of the unchanged/initial shipment path, the changed shipment path replaces the initial shipment path; equivalent to outputting the modified line haul network as an updated line haul network when the objective function is less than a baseline objective function associated with the baseline haul network.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Barts/Balva with the teachings of Schulz by incorporating the features of an optimization process that limits the number of iterations according to the criteria and replaces an initial shipment path with a modified shipment path when the cost of the modified shipment path is less than the initial shipment pathing, as taught by Schulz, into the system of Barts/Balva that comprises a simulation tool that generates various iterations of routing plans until a best plan is determined. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “to improve or optimize the route and shipping methods (e.g., truck, train, boat, plane, etc.) used to ship the freight unit from the source to the destination” (¶ [0032]), as suggested by Schulz.

Claim 12: Barts/Balva teaches the limitations of claim 1. Further, Barts teaches the following:

Wherein the information includes a plurality of parameters associated with the baseline line haul network […] and generating the optimized line haul network includes:
	Barts teaches “a simulation tool by which managers can test scenarios for the purpose of changing product routing plans based on predicted capacity and bottlenecks” (abstract); “The simulation tool 38 provides an operational/strategic planning tool  […] The simulation tool 38 includes a simulation database 60 […] The simulation database contains input data needed to run the simulation engine being used, obtained from the tracking database 34 via the planning tool 36, and from users via an Excel interface 62, which can be used to modify the delivery network parameters to study the effect of modifications on the efficiency of the delivery network” (¶ [0141]); “To attempt to avoid such bottlenecks, the operator can change specific inputs to the model […] The Excel interface 62 allows users to easily change inputs to the simulation” (¶ [0720]); “The following discussion will identify all parameters necessary to accurately develop a simulation model of a vehicle distribution network “ (¶ [0358]); “inputs are associated with a set of simulation parameters” (¶ [0737]).
	Thus, Barts teaches a simulation tool for generating optimized routing plans, where the simulation tool uses inputs associated with a parameters for executing the simulations; equivalent to wherein the information includes a plurality of parameters associated with the baseline line haul network.

Generating a modified line haul network by modifying a parameter selected from the plurality of parameters;
	Barts teaches “a simulation tool by which managers can test scenarios for the purpose of changing product routing plans based on predicted capacity and bottlenecks” (abstract); “The simulation tool 38 provides an operational/strategic planning tool  […] The simulation tool 38 includes a simulation database 60 […] The simulation database contains input data needed to run the simulation engine being used, obtained from the tracking database 34 via the planning tool 36, and from users via an Excel interface 62, which can be used to modify the delivery network parameters to study the effect of modifications on the efficiency of the delivery network” (¶ [0141]);
	Thus, Barts teaches a simulation tool for generating optimized routing plans, where the simulation tool utilizes user inputs that modify the delivery network parameters; equivalent to generating a modified line haul network by modifying a parameter selected from the plurality of parameters.

	Determining the objective function for the modified line haul network; and
	Barts teaches “The following discussion will identify all parameters necessary to accurately develop a simulation model of a vehicle distribution network using the ARENA tool. It will clearly define the objective of the model” (¶ [0358]); “a software planning engine is run on the workstation 59 to optimize the delivery network 20, automatically assigning routes and ordering resources […]  the software focuses on managing resources to reduce or eliminate unplanned dwell time at origin points and mixing centers” (¶ [0724]). 
	Thus, Barts teaches a system comprising a simulation model and software planning engine with an objective of managing resources to reduce/eliminate unplanned dwell time in a delivery network; equivalent to determining the objective function for the modified line haul network.
	Outputting the modified line haul network as an updated line haul network […]; 
	Barts teaches “After several iterations of the simulation tool analysis, a best plan is accepted and communicated” (¶ [0727]); “at block 345, outputs a final plan with update VIN ETAs, verifies that the final plan is acceptable, identifies any continuing problem attributes for post-planning evaluation, and provides a plan summary. At block 349, the plan is accepted” (¶ [0737]). 

	Thus, Barts teaches that the simulation tool can generate various iterations and accept a best plan among the iterations; equivalent to outputting the modified line haul network as an updated line haul network.

	Barts/Balva does not explicitly teach that the constraint includes a maximum number of modifications and outputting the modified line haul network as an updated line haul network when the objective function is less than a baseline objective function associated with the baseline haul network.

	However, Schulz teaches the following:
	[…] the constraint includes a maximum number of modifications […] Outputting the modified line haul network as an updated line haul network when the objective function is less than a baseline objective function associated with the baseline haul network.
	Schulz teaches “a method of transportation management may include receiving a request to transport a current freight unit from a current source location to a current destination location.” (see abstract); “optimization phase may include trying to improve or optimize the initial solution or shipment path towards a more and more desirable (e.g., less costly, more effecting, faster, etc.) solution or shipping path […] may be done via genetic algorithms […] the optimization may be achieved by making small changes to the initial or current shipment path which creates or generates to a different shipment path. In case in which the cost of the changed shipment path is less than the cost of the unchanged shipment path (or more desirable based on a selected metric), then the changed shipment path will replace or be used as the current shipment path” (¶ [0019]); “shipping path alterations or improvements may occur a number of times as the shipment path improver 114 iterates over a number of possible shipment paths as it attempts to improve upon the initial shipment path 174. In some embodiments, the number of iterations may be limited by the criteria 115.” (¶ [0054]). 
	Thus, Schulz teaches a system that utilizes optimization techniques (such as genetic algorithms) to improve/optimize an initial shipment path with alterations. The system may iterate over a number of possible shipment paths as it attempts to optimize/improve the initial path, where the number of iterations is limited by the criteria; equivalent to a constraint including a maximum number of modifications. Further, in the case where the cost of the changed shipment path is less than the cost of the unchanged/initial shipment path, the changed shipment path replaces the initial shipment path; equivalent to outputting the modified line haul network as an updated line haul network when the objective function is less than a baseline objective function associated with the baseline haul network.

Determining a number of parameters that are different in the updated linehaul network compared to the baseline line haul network; Comparing the number of parameters with the maximum number of modifications; When the number of parameters is equal to the maximum number of modification, outputting the updated line haul network as the optimized line haul network;

	Schulz teaches “shipment path selector 110 may be configured to examine the plurality of prior shipment paths 172 stored within the shipment path storage 180 and select a prior SP 172 to use as the initial SP 174 […] this selection or determination may be based upon one or more predefined criteria” (¶ [0043]); “the shipment path storage 180 may include or store for each prior shipping path 172 an associated freight unit or freight unit ticket 173 that made use of that shipment path 172.” (¶ [0044]); “the shipment path selector 110 may select the prior shipment path 172 associated with the most recent version of the substantially identical prior FU 173” (¶ [0046]); “In such an embodiment in which a prior FU 173 is found to be sufficiently (based on the pre-defined criteria 175) similar to the current FU 158, the prior shipping path 172 associated with the similar prior FU 173 may be selected as the initialization shipping path 174 […] these prior shipment paths 172 may be the prior results of the optimization process” (¶ [0048]); “shipping path alterations or improvements may occur a number of times as the shipment path improver 114 iterates over a number of possible shipment paths as it attempts to improve upon the initial shipment path 174. In some embodiments, the number of iterations may be limited by the criteria 115“( ¶ [0054]); “once the concluding criteria have been met the most improved or optimized version of the shipping path may be considered the improved shipping path 178” (¶ [0055]). 
	Thus, Schulz teaches a system that may identify a previously generated optimized shipping path as an initial shipping path (equivalent to the baseline line haul network) based on having an identical number of pre-defined criteria as the request for an optimized path from an origin to destination; equivalent to determining a number of parameters that are different in the updated linehaul network compared to the baseline line haul network. Further, the optimization process may iterate over a number of possible shipment paths as it attempts to optimize/improve the initial path, where the number of iterations is limited to the number of pre-defined criteria (equivalent to the maximum number of modifications). Once the optimization process has iterated over the number of pre-defined criteria and the criteria have been met, the most improved or optimized version of the shipping path may be considered the improved shipping path; equivalent to comparing the number of parameters with the maximum number of modifications and when the number of parameters is equal to the maximum number of modifications, outputting the updated line haul network as the optimized line haul network.

And when the number of parameters is less than the maximum number of modification, generating a second modified line haul network by modifying at least a second parameter selected from updated parameters associated with the updated modified line haul network; determining a second objective function for the second modified line haul network; and outputting the second modified line haul network as the updated line haul network when the second objective function is less than the first objective function. 
	Schulz teaches “shipping path alterations or improvements may occur a number of times as the shipment path improver 114 iterates over a number of possible shipment paths as it attempts to improve upon the initial shipment path 174. In some embodiments, the number of iterations may be limited by the criteria 115. Such concluding criteria (illustrated as a portion of criteria 115) may include a limit to the amount of computation time (e.g., measured in processor cycles or actual time, etc.) or a measure of efficiency (e.g., a shipment cost, a time of delivery, etc.) “(¶ [0054]); “once the concluding criteria have been met the most improved or optimized version of the shipping path may be considered the improved shipping path 178” (¶ [0055]); “the optimization may be achieved by making small changes to the initial or current shipment path which creates or generates to a different shipment path. In case in which the cost of the changed shipment path is less than the cost of the unchanged shipment path (or more desirable based on a selected metric), then the changed shipment path will replace or be used as the current shipment path” (¶ [0019].
	Schulz teaches that an optimization process may continue to iterate over a number of possible shipment paths until each of the pre-determined criteria have been considered, such that the number of iterations is based on the number of pre-defined criteria; equivalent to when the number of parameters is less than the maximum number of modifications, generating a second modified line haul network by modifying at least a second parameter selected from updated parameters associated with the updated modified line haul network. The pre-defined criteria used for an iteration of the optimization process may be, for example, a measure of efficiency (e.g. a shipment cost); equivalent to determining a second objective function for the second modified line haul network. Further, in the case where the cost (pre-defined criteria) of the changed shipment path is less than the cost of the unchanged/initial shipment path, the changed shipment path replaces the initial shipment path; equivalent to outputting the second modified line haul network as the updated line haul network when the second objective function is less than the first objective function.
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Barts/Balva with the teachings of Schulz by incorporating the features of an optimization process that identifies an identical baseline shipment path as an initial path based on pre-defined criteria, limits the number of iterations in the optimization process according to the number of predefined criteria, continuously attempts to improve/modify the initial shipment path by applying the pre-defined criteria with each iteration until each of the pre-defined criteria have been met, and replaces an initial shipment path with an optimized shipment path when the cost of the modified shipment path is less than the initial shipment pathing, as taught by Schulz, into the system of Barts/Balva that comprises a simulation tool that generates various iterations of routing plans until a best plan is determined. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “to improve or optimize the route and shipping methods (e.g., truck, train, boat, plane, etc.) used to ship the freight unit from the source to the destination” (¶ [0032]), as suggested by Schulz.

Claim 19: Claim 19 recites limitations that are substantially analogous to the limitations of claim 11. Thus, claim 19 is rejected for the same reasons and rationale as discussed above with regards to claim 11.

Claim 20: Claim 20 recites limitations that are substantially analogous to the limitations of claim 12. Thus, claim 20 is rejected for the same reasons and rationale as discussed above with regards to claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628